Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 2-14 are currently under examination, wherein all the claims have been newly added in applicant’s preliminary amendment filed on January 7, 2021. The original claim 1 has been cancelled by the applicant in the same amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney el al. (US Pub. 2015/0273631 A1) in view of Shaw et al. (US Pub. 2008/0290141 A1).
	With respect to claims 1-14, Kenney el al. (‘631 A1) discloses an additive manufacturing method comprising applying a pulsed laser energy to a first quantity of a powder material comprising Ni, Ti, Hf and Cu on a substrate so as to fuse particles of the powder material into a first layer on the substrate; forming at least one additional layer on the first layer by applying a pulsed laser energy to a second quantity of the powder material on the first layer so as to fuse particles of the powder material into the at least one additional layer on the first layer; repeating the steps above until a desired object is obtained wherein the pulsed laser energy is applied in a controlled manner to fully melt the first and second quantities of the powder material and to reduce at least one microstructural defect including microcracks and porosity in the first and the at least one additional layer (abstract, paragraphs [0004], [0011], [0022], [0051], [0058] and [0059]). Kenney el al. (‘631 A1) does not specify the powder material and the aging step as claimed. Shaw et al. (‘141 A1) discloses aging a medical device (e.g. an implant or a bone replacement which would meet the medical device as claimed in claims ) at between 325 and 555oC for about 5 to 200 minutes to recover the excellent shape memory and superelastic properties of the device wherein the medical device comprises a nitinol alloy including by atomic percent about 51% Ni, up to about 49% Ti, less than about 5% Hf and less than about 5% Cu (abstract, paragraphs [0003], [0014], [0020], [0047], [0068], [0085], [0087] and [0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nitinol alloy for the powder material of Kenney el al. (‘631 A1) and to age the object of Kenney el al. (‘631 A1) as disclosed by Shaw et al. (‘141 A1) in order to form a medical device having excellent shape memory and superelastic properties as disclosed by Shaw et al. (‘141 A1). The ranges of element contents in the powder material, the aging temperature and time disclosed by Kenney el al. (‘631 A1) in view of Shaw et al. (‘141 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. Kenney el al. (‘631 A1) in view of Shaw et al. (‘141 A1) does not specify the UTS and the H-phase as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Kenney el al. (‘631 A1) in view of Shaw et al. (‘141 A1)’s medical devices are identical or substantially identical in structure or composition and are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same UTS and H-phase as claimed would be expected with the claimed and Kenney el al. (‘631 A1) in view of Shaw et al. (‘141 A1)’s medical devices.








Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/19/2022